Case: 1:17-cv-02937 Document #: 157 Filed: 11/19/20 Page 1 of 2 PageID #:2540

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

VYSE Gelatin Company
                                  Plaintiff,
v.                                                    Case No.: 1:17−cv−02937
                                                      Honorable Martha M. Pacold
Jeffrey Hicks, et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 19, 2020:


        MINUTE entry before the Honorable Jeffrey Cole: Telephone status conference
held. Counsel were reminded that by virtue of the Order entered on 7/2/20 [144] the
closing date for all discovery is 1/4/21. They were also reminded that that Order provided
that there would be no further extensions. Today's telephone conference again persuaded
me of the correctness of that Order and the appropriateness of that timetable. The
telephone conference today was at least as unpleasant and unproductive as any in which I
have ever been involved either as a lawyer or a judge. The defendants' lawyer, was chiefly
responsible. Simply put, he would not stop monologuing and making accusations about
the way he perceived the case had been handled by the plaintiff's lawyer. Without regard
to the merits of his complaints, they involved matters outside of my jurisdiction as a
magistrate judge and outside the scope of Judge Pacold's referral. They dealt chiefly with
what the defendants'; lawyer perceived to be his opponent's handling of the case and
matters that are either pending before Judge Pacold or involve substantive matters outside
the scope of the jurisdiction of a magistrate judge. See 28 U.S.C. 636; Rule 72, Federal
Rules of Civil Procedure. Nonetheless, despite being told of these restrictions and of the
manner in which the defendants' lawyer made his repeated accusations of misconduct, the
defendants' lawyer persisted and he did so in the face of instructions from the court not to
continue. The next telephone status conference is set for 1/5/21 at 1:00 p.m. Counsel
should call (888) 684−8852, access code 5618926.#. Members of the public and media
will be able to call in to listen to this hearing. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. Counsel should contact the Court should any difficulties arise during
depositions. I can be reached by a call to my courtroom deputy, Yulonda Thomas, at
312−408−5178, and she will arrange for me to participate in the phone call. Mailed notice
(yt)
Case: 1:17-cv-02937 Document #: 157 Filed: 11/19/20 Page 2 of 2 PageID #:2541



ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
